The opinion of the court was delivered by
Williams, Ch. J.
The defendant town relied upon having shown a settlement of the pauper in Landgrove, by a residence there *425for over seven years. It appears that he resided on a lot of land claimed by each party to be in'their several and respective towns. If a jurisdictional line had been settled between the two towns, undoubtedly the pauper would have acquired a settlement in the town, in which, according to the jurisdictional line, he resided. It is also true, that, if there is no such jurisdictional line, or if it is disputed, and both towns have occasionally exercised and claimed jurisdiction, resort must be had to other testimony to establish Jhe true line, and the question in relation to residence and settlement cannot depend either on the voluntary act of the person in voting, or of the town in exacting taxes of the person.
In the case of Corinth v. Newbury, 13 Vt. 496, the pauper had resided within the undisputed jurisdictional limits of Newbury, and within which the town of Cforinth had never exercised any jurisdiction at all. In the case before us the pauper resided on a lot claimed by both Landgrove and Peru. The lot on which he lived was in the second tier west of what was termed the Munn line, and the town of Peru had exercised and claimed jurisdiction east of his lot, and to the Munn line ; part of the inhabitants residing on those two tiers of lots had paid taxes and voted in Peru, and part in Land-grove ; and, with respect to the pauper himself, be had voted and paid taxes in Landgrove, and three several land taxes had been claimed of him in Peru, and had been paid by him. Under these circumstances we cannot say .that it was immaterial whether the Munn line was the true line, or net, or whether the land was within the chartered limits of Peru, or not. No jurisdictional line had been agreed on, settled, or acquiesced in ; and, although over this particular lot the town of Landgrove had exercised and maintained exclusive jurisdiction, yet the town of Peru had also exercised and maintained jurisdiction in claiming of him, and in his paying taxes, as before stated; and the town of Peru had also exercised and maintained jurisdiction over other lots in the same tier, and to the Munn line.
It appears to us, therefore, that the court erred in directing the jury that it was immaterial whether the Munn line was the true line or not. If there was no established jurisdictional line, different from the line of the town, it became and was material to establish the true line, and that would be the jurisdictional line.
*426The other part of the case, in relation to the act of the legislature in 1835, can have no effect, as the settlement of the pauper, if in Landgrove, was complete before the passing that act.
The judgment of the county court is reversed.